(tase 1:19-cr-02032-SMJ ECF No. 190 _ filed 09/10/20

MARK A. LARRANAGA
WALSH & LARRANAGA
21705 2" Ave., Ste. 501
Seattle, WA 98104
Telephone: (206) 972-0151

RICHARD A. SMITH, WSBA 15127
SMITH LAW FIRM

61314 No. Second Street

7 Yakima, WA 98901

Telephone: 509-457-5108

Attorneys for Defendant

 

Defense (Donovan Cloud) Motion to Continue
Evidentiary Hearing

 

PagelD.1264 Page 1 of 10

9
Donovan Cloud
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON
(Honorable Salvador Mendoza, Jr.)
UNITED STATES OF AMERICA, )
Plaintiff, ) NO. 1:19-CR-02032-SMIJ-2
16 vs. )
MOTION TO CONTINUE
DONOVAN CLOUD, ) EVIDENTIARY PRETRIAL
18 Defendant. ) HEARINGS SCHEDULED FOR
) SEPTEMBER 29 -30, 2020
)
)
DATE: September 29, 2020
) TIME: 9:00 a.m.
)
TO: Clerk of U.S. District Court, Eastern District of Washington
TO: Thomas J. Hanlon, Assistant United States Attorney

 
 

Case 1:19-cr-02032-SMJ ECF No. 190 filed 09/10/20 PagelD.1265 Page 2 of 10

Currently, an in-person pre-trial evidentiary hearing and status conference are
set for September 29 & 30, 2020, at 9:00 a.m. in Yakima Courtroom 203. ECF No.
182. On September 3, 2020, this Court issued an Order Confirming In-Person
Hearings and Notice RE: COVID-19 Precautions, which included a directive to the
parties to “notify the Court how much time they expect the hearing to take, a proposed
sequence for the hearings, and anything else counsel wishes to make the Court aware
of concerning these hearings, by September 11, 2020.” ECF No. 187 at 2,43.

This motion is in response to the Court’s directive.

L MOTION

COMES NOW DONOVAN CLOUD, by and though his attorneys of record,
Richard A. Smith and Mark A. Larrafiaga moves this Court to continue the
evidentiary pre-trial hearing scheduled for September 29 — 30, 2020, until the
ongoing public health crisis comes to an end. In a separate pleading, Defendant
Donovan Cloud has filed a Motion to Join Co-Defendant James Cloud’s Motion in
Limine Re: Lindell LaFollette’s False Memory [ECF No. 185].

The defense does request the scheduled status conference be held as scheduled
on September 29 or 30, 2020, and for the parties to participate/attend via

teleconference regarding the status of superseding indictments so the parties and the

Defense (Donovan Cioud) Motion to Continue
Evidentiary Hearing

 
fase 1:19-cr-02032-SMJ ECF No. 190 _ filed 09/10/20 PagelD.1266 Page 3 of 10

Court may be better informed as to the charges and the potential punishments for
purposes of case scheduling.!

Defense counsel has contacted U.S. Attorney Thomas Hanlon and Richard
Burson and they have no objection to the requested continuance.

Defense has been in contact with the attorneys for James Cloud and they have
advised counsel they will be filing a separate response to the Court’s Order ECF 187.

II. BASIS FOR MOTION

Initially, a pre-trial hearing as well as a status conference were scheduled for
June 23, 2020. At that time, Yakima County reported the total COVID-19 related
case count was approximately 6,476. KIMA, Yakima County reports 117 new
COVID-related cases on Sunday, July 21, 2020. As such, the parties submitted a Joint
Emergency Motion to Continue Hearing and Status Conference, which this Court
granted and rescheduled the matters to September 29-30, 2020. See ECF 182,

7/1/2020 Text Order.

 

For example, it is unclear whether the Government is seeking indictments that
may include capitally-eligible charges. This, of course, significantly impacts the
complexion of the case, funding and scheduling. See e.g., American Bar Association,
Toward A More Just And Effective System of Review in State Death Penalty Cases,
at 43, 49, 50 (Oct. 1989) (“[D]eath penalty litigation is extraordinarily complex, both
for the courts and for the attorneys involved. Not only do the cases incorporate the
evidentiary and procedural issues that are associated with virtually every noncapital
case, but they also involve a host of issues that are unique to capital cases.”)

Defense (Donovan Cloud) Motion to Continue
Evidentiary Hearing

 

 
 

tase 1:19-cr-02032-SMJ ECF No. 190 _ filed 09/10/20 PagelD.1267 Page 4 of 10

The concern surrounding COVID-19 has not subsided over the last three
months. Instead, since the hearings were continued the number of COVID-19 related
cases has nearly doubled. As of September 9, 2020, the number of cases has increased
to 11,867. See Yakima Health District,

https://www.yakimacounty.us/2404/Data-Summary (last visited 9/ 10/2020).
Moreover, on June 18, 2020, the Yakima County Jail, where Donovan Cloud is
housed, reported 19 inmates tested positive for the virus, which peaked over the
following months to 130 inmates (31% of the inmate population) and 34 correction
officers, and although may have recently declined still remains a concern. Yakima
Herald, Yakima County jail officials say COVID-19 outbreak under control at
facility, (updated September 9, 2020)
https://www.yakimaherald.com/special_projects/coronavirus/yakima-county-jail-
officials-say-covid-19-outbreak-under-control-at-facility/article 2e56bf51-8b19-

58 la-aae8-703659e019b4.html (last visited 9/10/2020).

Also on June 23, 2020, the date initially scheduled to hear these matters, the
Eastern District of Washington issued General Order No. 20-101-7 as a measure to
slow the spread of the virus and ensure the safety of litigants, counsel, Court staff,
grand jurors, petit jurors, witnesses, and the public. That COVID-19 response
measure has been extended, most recently on August 21, 2020. See General Order

No. 20-102-9. Indeed, this Court, in order to protect the health and safety of

Defense (Donovan Cloud) Motion to Continue
Evidentiary Hearing

 
 

@Wase 1:19-cr-02032-SMJ ECF No. 190 filed 09/10/20 PagelD.1268 Page 5 of 10

defendants, counsel, law enforcement Court staff, and the public, has struck many in-
person appearances. See ECF 187. And more recently, this Court, in light of the
ongoing public health crisis caused by COVID-19, struck in-person hearings that
were scheduled for September 22 and 24, 2020 — just a few days before the hearings
scheduled in this matter. See e.g., Case No. 1:19-cr-02058-SMJ, ECF 157 (9/3/2020)
and Case No. 4:19-cr-06069-SMJ, ECF 200 (9/8/2020). For the same reasons,
counsel on behalf of Donovan Cloud move this Court to continue the in-person
evidentiary hearings scheduled for September 29-30, 2020, until the ongoing public
health crisis comes to an end.

The defense respectfully objects to conducting the evidentiary hearings by way
of teleconference. The Sixth Amendment provides the accused in a criminal
prosecution with “the right ... to be confronted with the witnesses against him.” U.S.
Const., 6th Amend. The Supreme Court has described the Confrontation Clause as a
“bedrock procedural guarantee.” Crawford v. Washington, 541 U.S. 36, 42 (2004). It
“provides two types of protections for a criminal defendant: [T]he right physically to
face those who testify against him [or her], and the right to conduct cross-
examination.” Coy v. Jowa, 487 U.S. 1012, 1017 (1988). The first type of protection
“guarantees the defendant a face-to-face meeting with witnesses appearing before the
trier of fact.” Coy v. Iowa, 487 U.S. at 1016. The literal face-to- face right to confront

witnesses forms the core of the values furthered by the Confrontation Clause. Cal. v.

Defense (Donovan Cloud) Motion to Continue
Evidentiary Hearing

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

(tase 1:19-cr-02032-SMJ ECF No. 190 filed 09/10/20 PagelD.1269 Page 6 of 10

Green, 399 U.S. 149, 157 (1970). Moreover, the Supreme Court has acknowledged
“the strong symbolic purpose” of this requirement. Maryland v. Craig, 497 U.S. 836,
847 (1990). This is because “there is something deep in human nature that regards
face-to-face confrontation be- tween accused and accuser as essential to a fair trial in
a criminal prosecution.” Coy, at 1017 (quotations omitted). As the Supreme Court

has described:

A witness may feel quite differently when he has to repeat his story looking
at the man whom he will harm greatly by distorting or mistaking the facts.
He can now understand what sort of human being that man is. It is always
more difficult to tell a lie about a person “to his face” than “behind his
back.” In the former context, even if the lie is told, it will often be told less
convincingly. The Confrontation Clause does not, of course, compel the
witness to fix his eyes upon the defendant; he may studiously look
elsewhere, but the trier of fact will draw its own conclusions. Thus the right
to face-to-face confrontation serves much the same purpose as a less
explicit component of the Confrontation Clause that we have had more
frequent occasion to discuss — the right to cross-examine the accuser; both
ensur[e] the integrity of the factfinding process.

Coy, at 1019-20, (1988). See also, Maryland v. Craig, 497 U.S. at 846 (“Face-to-face
confrontation enhances the accuracy of factfinding by reducing the risk that a
witness will wrongfully implicate an innocent person”).

The Supreme Court has held that a defendant must be present at any critical
stage of the prosecution. Hopt v. Utah, 110 U.S. 574, 579, 4 S.Ct. 202, 28 L.Ed. 262
(1884). The defendant's right to be present at a critical stage is rooted to a large extent
in the confrontation clause. United States v. Gagnon, 470 U.S. 522, 105 S.Ct. 1482,

Defense (Donovan Cloud) Motion to Continue
Evidentiary Hearing

 

 
tase 1:19-cr-02032-SMJ ECF No. 190 _ filed 09/10/20 PagelD.1270 Page 7 of 10

84 L.Ed.2d 486 (1985). The Supreme Court has not directly addressed whether a
pretrial motion to suppress constitutes a “critical stage” of the proceedings. See e.g.,
Gomez v. Thaler, 526 Fed. Appx. 355, 359 and n.3 (5" Cir.) (unpublished), see also,
Christine Holst, The Confrontation Clause and Pretrial Hearings: A Due Process
Solution, 2010 UI. L. Rev. 1599 (2010) (“the Supreme Court has not directly
addressed whether the Confrontation Clause applies to pretrial hearings[.]”).
Although courts are split, some circuit courts to address the question have
concluded that a suppression motion is, indeed, a "critical stage." See, e.g., United
States ex rel. Thomas v. O'Leary, 856 F.2d 1011, 1016-17 (7th Cir.
1988) (determining that counsel's failure to file a responsive brief in the State's appeal
from the grant of a pretrial motion to suppress constituted absence of counsel during
a "critical stage"); Henderson v. Frank, 155 F.3d 159, 163, 166 (3d Cir.
1998) (stating that a suppression hearing is a "critical stage"); United States v.
Hamilton, 391 F.3d 1066, 1070 (9th Cir. 2004) (deciding on direct appeal that a
pretrial motion to suppress evidence constitutes a "critical stage" of the
proceeding); United States v. Hodge, 19 F.3d 51, 53, 305 U.S. App. D.C. 204 (D.C.
Cir. 1994) (stating that "a suppression hearing is a ‘critical stage of the prosecution’
affecting substantial rights of an accused"); United States v. Green, 670 F.2d 1148,

1154 (D.C. 1981) (same).

Defense (Donovan Cloud) Motion to Continue
Evidentiary Hearing

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

tase 1:19-cr-02032-SMJ ECF No. 190 _ filed 09/10/20 PagelD.1271 Page 8 of 10

The motion to suppress is a "critical stage" because it will determine whether
damning evidence may be admitted into evidence at trial, and because it involves
credibility determinations and the resolution of significant factual disputes. See e.g.,
Goldberg v. Kelly, 397 U.S. 254, 269, 90 S.Ct. 10111, 1021 (1970) (In almost every
setting where important decisions turn on questions of fact, due process requires an
opportunity to confront and cross-examine adverse witnesses.)

Moreover, permitting any witness to appear by video feed or remote
presentation presents a plethora of problems that can all be avoided by requiring
witnesses to appear in-person. For example, video conferencing does not ensure: that
Mr. Cloud and his counsel will be able to see the witness simultaneously; that Mr.
Cloud and his counsel will be able to observe what the witness is viewing or looking
at while testifying; that if an exhibit is displayed to the witness during direct or cross-
examination that the exhibit will not block the witness’s face from view of Mr. Cloud
and his counsel’; that if an image or exhibit is displayed to a witness that the testifying
witness will be able to clearly see the exhibit; that the Court, as the finder of fact, will
be able to view at all times witness’s testimony simultaneously with any exhibit that

may be displayed to the witness during examination; and, that the video feed will

 

2 See Coy v. Iowa, 487 U.S. 1012 (1988), where the Supreme Court held that the
Confrontation Clause was violated where a large screen was placed between the

testifying witness and the defendant.
Defense (Donovan Cloud) Motion to Continue
Evidentiary Hearing

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

base 1:19-cr-02032-SMJ ECF No. 190 filed 09/10/20 PagelD.1272 Page 9 of 10

have uninterrupted connectivity. Face-to-face confrontation ensures the reliability of
the evidence by allowing the trier of fact to observe the demeanor, nervousness,
expressions, and other body language of the witness. In-court testimony also
impresses upon the witness the seriousness of the matter and ensures that statements
are given under oath. Personal appearance also helps assure the identity of the
witness, that the witness is not being coached or influenced during testimony, and
that the witness is not improperly referring to documents.

Finally, and perhaps for the reasons stated above, the Eastern District Court’s
General Order 20-101-3, which has been recently extended by General Order 20-
101-9, does not list pretrial evidentiary hearings as the types of hearings to be
conducted by teleconference. See General Order 20-101-3 at 2, 1 (a) —(j).

Hil. CONCLUSION

For the reasons expressed above, and in response this Court’s order (ECF 187,
counsel for Donovan Cloud respectfully move this Court to continue the evidentiary
pre-trial hearing scheduled for September 29 — 30, 2020, until the ongoing public
health crisis comes to an end. The defense does, however, request the status hearing
be held as scheduled and the Court allow the parties to participate/attend via
teleconference.

///

///

Defense (Donovan Cloud) Motion to Continue
Evidentiary Hearing

 
ase 1:19-cr-02032-SMJ ECF No. 190 filed 09/10/20 PagelD.1273 Page 10 of 10

DATED this 10" day of September, 2020.
Presented by:

/s/ Richard A. Smith
RICHARD A. SMITH, WSBA 15127

/s/ Mark A. Larrafiaga
MARK A. LARRANAGA, WSBA 2275

Attorneys for Defendant Donovan Cloud

CERTIFICATE OF SERVICE

I hereby certify under penalty of perjury of the laws of the State of Washington that on
September 10, 2020, I electronically filed the foregoing with the Clerk of the Court
using the CM/ECF System which will send notification of such filing to all parties.

/s/ Lugene M. Borba

LUGENE M. BORBA
Legal Assistant, Smith Law Firm

Defense (Donovan Cloud) Motion to Continue
Evidentiary Hearing

10

 

 
